Case 2:19-cv-02230-DSF-SK Document 1 Filed 03/25/19 Page 1 of 7 Page ID #:1
      

        CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
        San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
        San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
        phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 

                                 UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

       Gabriela Cabrera,                          Case No.
               Plaintiff,
                                                     Complaint For Damages And
         v.                                       Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
       Clearman’s North Woods Inn of              Act; Unruh Civil Rights Act
          Covina, a California Corporation;
       and Does 1-10,
               Defendants.

           Plaintiff Gabriela Cabrera complains of Clearman’s North Woods Inn
   of Covina, a California Corporation; and Does 1-10 (“Defendants”), and
   alleges as follows:

       PARTIES:
       1. Plaintiff is a California resident with physical disabilities. She has polio.
   She cannot walk and uses a wheelchair for mobility.
       2. Defendant Clearman’s North Woods Inn of Covina owned the real
   property located at or about 540 N. Azusa Avenue, Covina, California, in


                                              
                                                
      Complaint
      
Case 2:19-cv-02230-DSF-SK Document 1 Filed 03/25/19 Page 2 of 7 Page ID #:2
      

    February 2019.
        3. Defendant Clearman’s North Woods Inn of Covina owns the real
    property located at or about 540 N. Azusa Avenue, Covina, California,
    currently.
        4. Defendant Clearman’s North Woods Inn of Covina owned Clearman’s
    North Woods Inn of Covinalocated at or about 540 N. Azusa Avenue, Covina,
    California, in February 2019.
        5. Defendant Clearman’s North Woods Inn of Covina owns Clearman’s
    North Woods Inn of Covina (“Restaurant”) located at or about 540 N. Azusa
   Avenue, Covina, California, currently.
       6. Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.

       JURISDICTION & VENUE:
       7. The Court has subject matter jurisdiction over the action pursuant to 28
   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
       8. Pursuant to supplemental jurisdiction, an attendant and related cause
   of action, arising from the same nucleus of operative facts and arising out of
   the same transactions, is also brought under California’s Unruh Civil Rights


                                            
                                              
      Complaint
      
Case 2:19-cv-02230-DSF-SK Document 1 Filed 03/25/19 Page 3 of 7 Page ID #:3
      

    Act, which act expressly incorporates the Americans with Disabilities Act.
        9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
    founded on the fact that the real property which is the subject of this action is
    located in this district and that Plaintiff's cause of action arose in this district.
 
        FACTUAL ALLEGATIONS:
        10.Plaintiff went to the Restaurant in February 2019 with the intention to
    avail herself of its goods or services and to assess the business for compliance
    with the disability access laws.
       11.The Restaurant is a facility open to the public, a place of public
   accommodation, and a business establishment.
       12.Paths of travel are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant.
       13.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
   provide accessible exterior paths of travel in conformance with the ADA
   Standards.
       14.Currently, the defendants do not provide accessible paths of travel in
   conformance with the ADA Standards
       15.Plaintiff personally encountered this barrier.
       16.By failing to provide accessible paths of travel, the defendants denied
   the plaintiff full and equal access.
       17.The lack of accessible paths of travel created difficulty and discomfort
   for the Plaintiff.
       18.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       19.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the


                                              
                                                
      Complaint
      
Case 2:19-cv-02230-DSF-SK Document 1 Filed 03/25/19 Page 4 of 7 Page ID #:4
      

    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove. Moreover, there are numerous
    alternative accommodations that could be made to provide a greater level of
    access if complete removal were not achievable.
        20.Plaintiff will return to the Restaurant to avail herself of goods or services
    and to determine compliance with the disability access laws once it is
    represented to her that the Restaurant and its facilities are accessible. Plaintiff
    is currently deterred from doing so because of her knowledge of the existing
    barriers and her uncertainty about the existence of yet other barriers on the
   site. If the barriers are not removed, the plaintiff will face unlawful and
   discriminatory barriers again.
       21.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to her disability. Plaintiff
   will amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once she conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to her disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, she can sue to have all barriers that relate to
   her disability removed regardless of whether she personally encountered
   them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       22.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.


                                              
                                                
      Complaint
      
Case 2:19-cv-02230-DSF-SK Document 1 Filed 03/25/19 Page 5 of 7 Page ID #:5
      

        23.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                 or procedures, when such modifications are necessary to afford
                 goods,     services,   facilities,   privileges,    advantages,   or
                 accommodations to individuals with disabilities, unless the
                accommodation would work a fundamental alteration of those
                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
             b. A failure to remove architectural barriers where such removal is
                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                defined by reference to the ADA Standards.
             c. A failure to make alterations in such a manner that, to the
                maximum extent feasible, the altered portions of the facility are
                readily accessible to and usable by individuals with disabilities,
                including individuals who use wheelchairs or to ensure that, to the
                maximum extent feasible, the path of travel to the altered area and
                the bathrooms, telephones, and drinking fountains serving the
                altered area, are readily accessible to and usable by individuals
                with disabilities. 42 U.S.C. § 12183(a)(2).
       24.When a business provides paths of travel, it must provide accessible
   paths of travel in compliance with the ADA Standards.
       25.Here, no such accessible paths of travel has been provided and is a
   violation of the law.
       26.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the


                                            
                                              
      Complaint
      
Case 2:19-cv-02230-DSF-SK Document 1 Filed 03/25/19 Page 6 of 7 Page ID #:6
      

    1991 Standards.
        27.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        28.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.
 
    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       29.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,
   advantages, facilities, privileges, or services in all business establishment of
   every kind whatsoever within the jurisdiction of the State of California. Cal.
   Civ. Code §51(b).
       30.The Unruh Act provides that a violation of the ADA is a violation of the
   Unruh Act. Cal. Civ. Code, § 51(f).
       31.Defendants’ acts and omissions, as herein alleged, have violated the
   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
   rights to full and equal use of the accommodations, advantages, facilities,
   privileges, or services offered.
       32.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)



                                             
                                               
      Complaint
      
Case 2:19-cv-02230-DSF-SK Document 1 Filed 03/25/19 Page 7 of 7 Page ID #:7
      

           PRAYER:
           Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
        1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.
        2.Damages under the Unruh Civil Rights Act, which provides for actual
    damages and a statutory minimum of $4,000 for each offense.
       3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.


      Dated: March 20, 2019            CENTER FOR DISABILITY ACCESS


                                       By:

                                    ____________________________________

                                           Russell Handy, Esq.
                                              Attorney for plaintiff












                                           
                                             
      Complaint
      
